DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/21/2022 has been entered.  
4.	Currently claims 9-11 and 30 have been amended; claims 1-8, 16-28 and 34 are canceled; and a new claim—clam 40—has been added. Therefore, claims 9-15, 29-33 and 35-40 are pending in this application.   
Information Disclosure Statement
5.	The two non-patent documents, listed in lines Cite No. 14 and Cite No.15 (per the IDS filed on 10/21/2022), are not considered since the IDS does not include the publication date of the above documents.   
Claim Rejections - 35 USC § 101
6.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 9-15, 29-33 and 35-40 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a machine.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 9, the following claimed limitations recite an abstract idea: 
receive and process a first input relating to the patient's past appearance and a second input relating to the patient's present appearance; receive at least a third input relating to the patient's demographic information and apply one or more demographic-specific filters to the virtual patient model; analyze how the patient's look has changed from the past to the present based on a comparison of the first and second inputs; recommend an injection procedure or product for the patient and output an outcome of the recommended injection procedure or product on the virtual patient model based at least in part on the comparison of the first and second inputs and the applied one or more demographic-specific filters, the outcome configured to show a more natural look of the patient.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, and/or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, such as teaching, wherein one or more inputs related to a user’s attributes are collected; and thereby a recommendation regarding a procedure is presented to the user, including a visual information that depicts the expected outcome of the procedure, etc. 
Similarly, the claims also correspond to a judgment or an evaluation process (under the group mental processes), wherein information representing the user’s past state is compared with information representing the user’s current state in order to make a judgment or evaluation regarding the change that the user has undergone, etc.
 (Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements, wherein a computing system, which involves a processor and a memory, is utilized to perform the recited functions recited regarding the process generating a virtual patient model based on collected and processing inputs related to the patient, including: receiving and processing first and second inputs (“a first input relating to the patient's past appearance and a second input relating to the patient's present appearance”); receiving ad processing a third input (“at least a third input relating to the patient's demographic information and apply one or more demographic-specific filters to the virtual patient model”); analyzing the collected information to generate one or more results (”analyze how the patient's look has changed from the past to the present based on a comparison of the first and second inputs”; “recommend an injection procedure or product for the patient and output a simulated outcome of the recommended injection procedure or product on the virtual patient model based at least in part on the comparison of the first and second inputs and the applied one or more demographic-specific filters, the simulated outcome configured to show a more natural look of the patient”), etc.
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements 
are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, per the original disclosure, that current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes the implementation of one or more commercially available computing devices (e.g. a computer, a tablet, a smartphone, etc.), which run a training application that allows a user (e.g. a doctor, a patient, etc.) to learn different injection techniques (e.g. see [0070] of the specification). The specification also indicates the use of a further assert  
It is further worth note that that the implementation of the conventional computer and/or Internet technology to facilitate trainings and/or recommendations to a user, including the process of generating one or more simulation results based on the analysis of information collected from the user, etc., is directed to a well-understood, routine or conventional activity in the art (see US 2007/0150247; US 2001/0037191; also US 2003/0065278, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 10-15, 29-33 and 35-40). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. none of the claims implements an element—or a combination of elements—that provides an improvement in computer-related technology, etc.). 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 9-11, 13, 15, 29-33 and 37-40 are rejected under 35 U.S.C.103 as being unpatentable over Giraldez 2016/0005106 in view of Tschen 2012/0157800 and in view of Fidaleo 2012/0027269.
	Regarding claim 9, Giraldez teaches the following claimed limitations: an injection platform configured to recommend a treatment plan for a live patient, the system comprising: a computing system having at least one processor and a memory device ([0010], [0062], [0087]: a system for recommending a treatment plan to a user, wherein the system comprises a computer, such as a smartphone or a tablet computer), the computing system configured to receive and process inputs relating to a patient's anatomy so as to output a virtual patient model; the computing system configured to receive and process input relating to the patient's present appearances ([0063], [0072]: e.g. the system gathers various anatomical data relating to the user; such as dimension data relating to one or more anatomical features; image data relating to one or more anatomical features, etc.), the computing system further configured to recommend an injection procedure or a product for the patient and outputs a simulated outcome of the recommended injection procedure or product on the virtual patient model, the simulated outcome configured to show a more natural look of the patient ([0089], [0093] to [0098], [0102], [0103]; also [0131] to [0137]: e.g. the system processes the collected anatomical data, and thereby generates a 3D virtual model representing the user; wherein the system also provides the user with information regarding the procedure needed to achieve a desired outcome; and wherein the system further simulates the result that the procedure would cause to the user’s anatomy).
	Giraldez does not explicitly describe receiving input relating to the patient's past appearance and comparing the first input (past appearance) and the second input (present appearance) to analyze how the patient’s look has changed. 
	However, Giraldez’s already teaches that the system allows the user to input photos or videos that the user captured regarding his/her body ([0061] to [0063]); and wherein the system simulates the changes in the body due to aging, including effects of age on a given procedure ([0163]).
	Moreover, Tschen discloses a system that collects inputs related to a patient, such as old and current photographs of the patient’s face; and wherein the system generates, based on the comparison of the above photographs, one or more images that indicate the changes detected ([0043], [0049, [0051], [0052]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Giraldez in view of Tschen; for example, by incorporating an option that prompts—at one or more time intervals—the user to provide additional data; such as, one or more current and old photos relating to the user’s anatomy, etc., wherein the system’s algorithm is further upgraded to identify one or more changes in the user’s anatomy by comparing the old and current photos; and wherein the system further considers the results obtained above when simulating the effect that a given treatment or product causes to the user’s anatomy, etc., so that the system would generate one or more simulations that indicate a more accurate and realistic evolution (or progress) of the user’s anatomy.
Giraldez further does not explicitly describe receiving input relating to the patient's demographic information and apply one or more demographic-specific filters to the virtual patient model, so that the virtual model is further based on one or more of the demographic filter. 
However, Fidaleo discloses a system that generates a virtual image representing a user’s face based on the analysis of one or more data collected regarding the user, including one or more parameters that signified the user’s demographics; such as, the user’s culture, the user’s ethnicity, etc. ([0020]; [0028]; [0074]; [0075]; [0097]: e.g. one or more of the parameters corresponds to the one or more demographic-specific filters).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Giraldez in view of Tschen and in view of Fidaleo; for example, by collecting one or more additional parameters related to the user, including one or more parameters that signify the demographics of the user (e.g. the user’s culture, the user’s ethnicity, etc.); and wherein the system further utilizes the above parameters when generating the simulation, etc., so that the accuracy of the simulation result is further enhanced.  
Giraldez in view of Tschen and in view of Fidaleo teaches the claimed limitations as discussed above. Giraldez further teaches:  
	Regarding claim 10, wherein the computing system is further configured to apply one or more patient-specific filters to the virtual patient model ([0107] to [0116]: e.g. the system allows the user to select one or more modifications; such as a type of skin, etc., and thereby the system applies the modification to the 3D virtual model. The teaching above indicates that the system is already configured to apply one or more patient-specific filters to the virtual patient model. Also see the modification discussed per claim 9 since it also involves patient-specific filters); 
	Regarding claim 11, wherein the one or more patient-specific filters comprises an a genetic makeup filter and/or an activity level filter ([0107] to [0116]: e.g. as  already discussed above per claim 10, the system allows the user to select one or more modifications; such as a type of skin, etc., and accordingly, the one or more patient-specific filters comprises a genetic makeup or an activity level filter. It is worth to note that a skin is normally involves the genetic composition of a person. Also see the modification discussed per claim 9 since it also involves patient-specific filters, including one or more parameters relating to the genetic makeup and/or an activity level of the user); 
	Regarding claim 13, output simulated outcomes of recommended and alternative injection techniques or products ([0089], [0093], [0096]: e.g. the system already simulates the outcome of one or more recommended procedures, including those procedures most suitable for the user’s anatomy); 	 
Regarding claim 15, wherein the simulated outcome is further based on short term and long term effects of the recommended injection procedure or product ([0163] to []0167]: e.g. the system already simulates the impact of aging on the procedure; and therefore, the simulated outcome already comprises short term and long term effects of the injection procedure or product being recommended); 
Regarding claim 29, a display device, the simulated outcome configured to be displayed on the display device ([0096], [0098], [0102]: e.g. the system is already comprises a display device for displaying data to the user, including the 3D virtual model, etc.). 
Regarding claim 30, Giraldez in view of Tschen and in view of Fidaleo teaches the claimed limitations as discussed above.
Giraldez already teaches outputting a message on the display device ([0093]: e.g. the system already outputs information to the user. Note that the limitation, “the message instructing the patient to upload past photos of the patient to the computing system”, is directed to the content—such as topic—of the message; and therefore is it nonfunctional descriptive matter). 
Nevertheless, as already discussed per claim 9 above, the modified system already prompts the user to provide past and current photos.   
Accordingly, similar to the point made with respect to claim 9, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Giraldez’s system; for example, by incorporating an option that prompts—at one or more intervals—the user to further provide additional data; such as one or more current and/or old photos relating to the user’s anatomy, etc.,  so that the system generates, based on the analysis of the photos, one or more simulation results that indicate a more accurate and realistic evolution (or progress) of the user’s anatomy.
Regarding each of claims 31 and 32, Giraldez in view of Tschen and in view of Fidaleo teaches the claimed limitations as discussed above.
Claim 31 is merely indicating the age of the past photos (“request the past photos of the patient from at least five years ago”); whereas claim 32 is merely indicating the number of the past photos (“request at least five of the past photos as the first input”). 
Accordingly, the discussion presented above with respect to claim 30, which involves the modification discussed per claim 9, already addresses the limitation of each of claims 31 and 32 since the system already prompts the user to provide one or more current and old photos relating to the user’s anatomy, etc. Since the system already prompts the user to provide a plurality of old photos (“one or more photos”), it requires only a routine skill in the art to provide a specific request(s) to the user (e.g. prompting the user to provide photos that were taken 5 or 10 years ago, and/or prompting the user to provide 5 or 10 past photos, etc.), in order to make sure that the user is providing the required data (e.g. increasing the chance of receiving photos that are truly old, etc.).
Regarding claim 33, Giraldez in view of Tschen and in view of Fidaleo teaches the claimed limitations as discussed above.
The limitation, “output a message instructing the patient to upload a recent or current photo of the patient as the second input”, is already addressed per the discussion presented with respect to claim 30, which includes the modification discussed per claim 9. Particularly, the modified system already prompts the user to provide one or more current and/or old photos relating to the user’s anatomy, etc., so that the system generates, based on the analysis of the photos, one or more simulation results that indicate a more accurate and realistic evolution (or progress) of the user’s anatomy.
It is also worth to note the content of the message, “instructing the patient to upload a recent or current photo …”, is directed to nonfunctional descriptive matter.  
Regarding claim 37, Giraldez in view of Tschen and in view of Fidaleo teaches the claimed limitations as discussed above per claim 9.
Giraldez further teaches, the at least one processor is further configured to determine injection outcomes that are a best match for the patient's injection goal based at least in part on the analysis ([0062], [0093]; [0131]-[0135]: e.g. the system gathers, besides photos of the user’s anatomy, the anatomical change that the user desires; and thereby the system generates optimal product or procedure for the user); 
Regarding claim 38, vary the simulated outcome to simulate different effects of an injection by varying an injection location, an injection technique, doses, or any combinations thereof ([0131] to [0135]: e.g. the system already modifies the simulated 3D anatomical output based on the different type of procedures selected; such as fat injection position and/or the substance used for such purpose, etc.).  
Regarding claim 39, Giraldez in view of Tschen and in view of Fidaleo teaches the claimed limitations as discussed above per claim 9.
Regarding the limitation, “receive as additional inputs the patient's metabolic rate, medical history, prior injection procedures, age, and output the simulated outcome based at in part on any one or more of the additional inputs“, Giraldez teaches that the system receives from the user various anatomical information, including weight, age, etc., and thereby the system generates a simulated 3D outcome that indicate the result of an aesthetic or plastic procedure, etc. ([0063], [0072], [0089]).
Also see above the modification applied to claim 9 based on the teaching of Fidaleo, wherein one or more additional parameters related to the user are collected and analyzed. 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Giraldez‘s system, so that the system further receives additional specific data related to the user (e.g. by prompting the user to input specific user data, etc.); and wherein the system further considers the specific user data when simulating the effect of the given procedure on the user’s anatomy, etc., so that the user would be able to easily determine the most likely outcome of the actual procedure (and this helps the user to make an informed decision).  
Regarding claim 40, Giraldez in view of Tschen and in view of Fidaleo teaches the claimed limitations as discussed above per claim 9.
The limitation, “the one or more demographic specific filters comprise one or more filters based on ethnicity or cultural influences”, is already addressed per the modification discussed with respect to claim 9. Particularly, the parameters selected regarding the user already include one or more parameters that signify the user’s ethnicity or culture, etc.    
●	Claim 12 are rejected under 35 U.S.C.103 as being unpatentable over Giraldez 2016/0005106 in view of Tschen 2012/0157800, in view of Fidaleo 2012/0027269 and further in view of Rodriguez 2008/0270175.
	Regarding claim 12, Giraldez in view of Tschen and in view of Fidaleo teaches the claimed limitations as discussed above.
	Giraldez, as modified above, does not explicitly describe recommending the injection procedure based on Phi ratios. 
	However, Rodriguez teaches a system that recommends aesthetic procedure to a user ([0118]), wherein the system applies the phi factor ratio, which is a well-known mathematical tool for measurement of beauty and symmetry, in order to indicate the level of improvement achieved after a given procedure ([0201]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Giraldez in view of Tschen, in view of Fidaleo and further in view of Rodriguez; for example, by incorporating one or more mathematical tools, such as the Phi ratio, in order to enable the system to easily generate a result indicating the improvement level that the user archives per a given recommended procedure (e.g. comparing the values before and after the treatment), so that the user would be able to easily ascertain the effectiveness of the procedure (i.e. it enable the user to make a well informed decision).



●	Claim 14 is rejected under 35 U.S.C.103 as being unpatentable over Giraldez 2016/0005106 in view of Tschen 2012/0157800, in view of Fidaleo 2012/0027269 and in view of Rios 2014/0120505. 
Regarding claim 14, Giraldez in view of Tschen and in view of Fidaleo teaches the claimed limitations as discussed above.
Giraldez does not explicitly describe the use of a physical anatomical model, wherein the simulated outcome is used for training on the physical anatomical model.
However, Rios discloses a training system that involves a physical anatomical model (FG 1, label ‘100’); and wherein a simulation result generated via a computer system is used for training on the physical anatomical model ([0085], [0091]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Giraldez in view of Rios; for example, by incorporating a physical model that mimics a human anatomy; and wherein the system is further arranged to provide one or more training scenarios to the user using the physical anatomy, so that the user would have at least some basic knowledge regarding the risk and/or complexity associated with the treatment being recommended.  





●	Claim 35 and 36 are rejected under 35 U.S.C.103 as being unpatentable over Giraldez 2016/0005106 in view of Tschen 2012/0157800, in view of Fidaleo 2012/0027269 and in view of in view of Furuta 2001/0037191.
	Regarding claim 35, Giraldez in view of Tscheniand in view of Fidaleo teaches the claimed limitations as discussed above per claim 34
	Although the modified system discussed per claim 9 involves the use of past and recent/current photos in order to analyze how the patient's look has changed, Giraldez does not explicitly describe the process of calculating a  predetermined number of data points on the photos.
	However, Furuta discloses a three-dimensional simulation system that assesses the level of beauty and degree of aging on the face of a user, wherein the system receives one or more images of a face of the user; and thereby determines the degree of beauty or aging by analyzing a plurality of areas on the image of the face ([0043]; [0046]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Giraldez in view of Furuta; for example, by further upgrading the system’s algorithm so that it allows the system to further analyze the effect of aging based on a plurality of points on one or more of the photos of the user, etc., so that that the system would generate a more accurate result that indicates the user’s aging progress. 

	Regarding claim 36, Giraldez in view of Tscheni, in view of Fidaleo and in view of Furuta teaches the claimed limitations as discussed above. 
Although Furuta does not explicitly specify that the predetermined number of data points is at least one million data points, Furuta already indicates that a plurality of data points are evaluated (see discussion per claim 35).
Accordingly, given the teaching of the prior art above, it is within the skill of the artisan (one of ordinary skill in the art) to utilize a reasonable number of data points (e.g. one million points, ten million points, etc.), so that the accuracy of the system is maintained without negatively affecting efficiency of the system.
Response to Arguments.
8. 	Applicant’s arguments directed to the prior art have been fully considered (the argument filed on 10/21/2022). The arguments are directed to the limitation currently added to claim 9. However, new ground of rejection is presented in this office-action due to the current amendment. Accordingly, Applicant’s arguments are now moot in view of the new ground of rejection. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715